NUMBER 13-08-00163-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: BINA SHAHANI



On Petition for Writ of Mandamus 


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam

	Relator, Bina Shahani, filed a petition for writ of mandamus in the above cause on
March 31, 2008, in which she requests this Court to direct respondent, the Honorable Aida
Salinas Flores, Presiding Judge of the 398th Judicial District Court of Hidalgo County,
Texas, to (1) vacate its order overruling relator's special appearance and (2) dismiss the
petition for divorce filed by the real party in interest, Azhar Said.  This Court requested and
received a response from the real party in interest.  Relator has since filed a motion to
dismiss the petition for writ of mandamus.  
 The Court, having examined and fully considered relator's motion to dismiss petition
for writ of mandamus, is of the opinion that the motion should be granted.  Accordingly,
relator's motion to dismiss petition for writ of mandamus is GRANTED, and this original
proceeding is DISMISSED without reference to the merits.
 
								PER CURIAM

Memorandum Opinion delivered and 
filed this 18th day of March, 2009.